Case 0:20-cv-61163-AMC Document 58 Entered on FLSD Docket 05/06/2021 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                              CASE NO. 20-61163-CIV-CANNON/Hunt

  BETTY FRENCH,

         Plaintiff,
  v.

  C.R. BARD, INC., and BARD
  PERIPHERAL VASCULAR, INC.,

         Defendants.
                                                       /

                 ORDER CLOSING CASE AND DISMISSING WITH PREJUDICE

         THIS MATTER is before the Court on the Parties’ Joint Stipulation of Dismissal with

  Prejudice [ECF No. 57]. Pursuant to Rule 41(a)(1)(A)(ii), the Joint Stipulation of Dismissal,

  signed by all parties who have appeared, is self-executing and dismisses the case “effective

  immediately upon filing.” See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1277 (11th

  Cir. 2012). As such, this case is CLOSED, effective May 5, 2021, the date the parties filed their

  Joint Stipulation of Dismissal with Prejudice. Accordingly, it is ORDERED AND ADJUDGED

  as follows:

                1. The Clerk of Court is directed to CLOSE this case.

                2. All deadlines are TERMINATED.

                3. This matter is DISMISSED WITH PREJUDICE, with each party to bear its

                   respective costs and fees.

         DONE AND ORDERED in Fort Pierce, Florida this 5th day of May 2021.




                                                           AILEEN M. CANNON
                                                           UNITED STATES DISTRICT JUDGE
  cc: counsel of record
